This action was commenced in the district court of Oklahoma county by John H. Bellis against R.M. Crissman, I.B. Levy, and H.W. Pentecost, to recover on a building contractor's bond. A jury was duly impaneled and sworn to try said cause. The plaintiff introduced his evidence, and at the close of the evidence, defendants I.B. Levy and H.W. Pentecost demurred to the evidence for the reason that it was not sufficient to entitle plaintiff to recover as against defendants I.B. Levy and H.W. Pentecost, who were sureties on the bond. The court sustained the demurrer to the evidence. From this ruling of the court, the plaintiff appealed and appears here as plaintiff in error.
This cause was regularly assigned for submission on June 14, 1921, on the printed docket of this court. The plaintiff in error has failed to file a brief. No reason is given why a brief has not been filed in compliance with rule No. 7 of this court (47 Okla. vi). In re Seizure One Chevrolet, Baby Grand Auto v. State of Oklahoma, No. 10282, 82 Okla. 202,200 P. 144.
This appeal is hereby dismissed, because the plaintiff in error has failed to file a brief.
PITCHFORD, V. C. J., and KANE, JOHNSON, and KENNAMER, JJ., concur. *Page 208